DETAILED ACTION
Applicants’ request for continued examination of April 22, 2021, in response to the action mailed October 26, 2020, is acknowledged.  It is acknowledged that no claims have been cancelled, claims 110 and 115 have been amended, and no claims have been added.  Claims 103, 108-110, and 115 are pending.  
Based on prior election, presentation, and prosecution, the elected invention is directed to the following. 
A recombinant fusion polypeptide comprising:
(a) a recombinant cytotoxic polypeptide;
(b) a sortase linker; and
(c) a cell-targeting polypeptide

wherein, 
the cytotoxic pseudo-polypeptide is monomethylaurostatin E (MMAE), 
the cell targeting polypeptide is “RSPO1”,
two LPETGG sortase linkers (i.e., LPETGGLPETGG) are positioned between the cytotoxic polypeptide and the cell targeting polypeptide, and 
the fusion protein comprises two GGGGS spacers (i.e., GGGGSGGGGS). 

Based on the above, it is assume that the structure of the fusion protein is as set forth, in part, by the following.
MMAE – LPETGGLPETGG - FuCRD(2) (comprised in an RSPO1)
or
FuCRD(2) (comprised in an RSPO1) – LPETGGLPETGG - MMAE

However, the location of the GGGSGGGS spacer is undefined.  It is noted that applicants have not confirmed or refuted this assumption and defined where, in the fusion protein structure, the GGGSGGGS spacer is located, as requested in the office actions of May 29, 2019 and November 21, 2019.
Claim 103 and 110 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 108-109 and 115, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The US effective filing date granted for the instant claims is February 16, 2017, the filing date of the instant application, which disclosed the recited subject matter.  It is noted that US 62/295,636 does not disclose recombinant fusion polypeptides comprising any cytotoxic protein, monomethylaurostatin E, or targeting to tumor stem cells.
AIA -First Inventor to File Status
Based on the US effective filing date of February 16, 2017, the present application is being examined under the AIA , first to file provisions.	
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Comments and Withdrawn Rejections
The prior actions stated the following.
The specification herein does not disclose or contemplate any recombinant, mutated RSPO1 proteins.  Therefore, taking the broadest reasonable interpretation, it is assumed that RSPO1 means any naturally occurring protein having an N-terminal secretory signal peptide, 2 tandem furin-like cysteine-rich (Fu-CRD) domains, a thrombospondin type 1 repeat (TSP) domain, and a C-terminal basic amino acid-rich (BR) domain, wherein the 2 Fu-CRD domains bind LGR5 and LGR6.

In response, applicants stating the following.
There is no indication that the polypeptide defined by the language "an R-spondin-1 (RSPO 1) targeting polypeptide ligand that comprises two-tandem furin-like cysteine-rich (FuCRD) domains of RSPO1, wherein the targeting ligand binds to a cell surface human LGR 5 and LGR 6 receptors" is in any way unknown and/or mutated.  The Action fails to point us to anything in the claim that one of skill would interpret as comprising a mutation or modification to the naturally occurring sequence.

Based thereon, it is assumed that RSPO1 means any naturally occurring protein having an N-terminal secretory signal peptide, 2 tandem furin-like cysteine-rich (Fu-CRD) domains, a thrombospondin type 1 repeat (TSP) domain, and a C-terminal basic amino acid-rich (BR) domain, wherein the 2 Fu-CRD domains bind LGR5 and LGR6 and fragments thereof that bind cell surface human LGR 5 and LGR 6 receptors.

The prior action stated the following.
Based on the above assumptions, it is further assumed that the cell-targeted cytotoxic construct of claim 115 comprises the following structure.
MMAE – LPETG(n)- FuCRD(2) (comprised in an RSPO1)
or
FuCRD(2) (comprised in an RSPO1)- LPETG(n) – MMAE

	Applicants did not comment on this assumption. 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Rejection of claims 108-109 and 115 under 35 U.S.C. 103(a) as being unpatentable over Beerli et al, 2015 in view of Chen et al., 2013, as evidenced by applicants’ acknowledgement, as explained in the prior actions, is withdrawn.  
Rejection of claims  108-109 and 115 are rejected under 35 U.S.C. 103(a) as being unpatentable over Junttila et al, 2015 in view of Carmon et al, 2011 and Mao et al, 2004, for reasons in the prior actions, is withdrawn. 
Rejection of claims 108 and 109 under 35 U.S.C. 103(a) as being unpatentable over the combination of Junttila et al, 2015, Carmon et al, 2011, and Mao et al, 2004 in view of Lu et al, 2008, for reasons in the prior actions, is withdrawn.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
Amend claim 115 as follows.
For claim 115, line 4, replace –(FuCRD)- with –(Fu-CRD)-.
For claim 115, lines 6-7, replace –the cytotoxic moiety- with –a cytotoxic moiety-.
Authorization for this examiner’s amendment was given by David Parker on July 21, 2021.
Allowable Subject Matter
The species restriction of claims 103 and 110 is withdrawn and said claims are rejoined.
Claims 103, 108-110, and 115 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 103, 108-110, and 115, are limited to a cell-targeted cytotoxic construct comprising a targeting moiety that binds to tumor stem cells and a cytotoxic moiety, the construct comprising: 
(a) an R-spondin-1 (RSPO1) targeting polypeptide ligand that comprises two­tandem furin-like cysteine-rich (FuCRD) domains of RSPO1, wherein the targeting ligand binds to a cell surface human LGR 5 and LGR 6 receptors; 

(c) a cytotoxic moiety that is MMAE;
wherein the RSPO1 is bound to the N-terminus of the linking polypeptide and the MMAE is bound to the C-terminus of the linking polypeptide.

The utility of said cytotoxic constructs, as a means to kill cancer cells (HeLa) recombinantly expressing LGR6 receptors, is credible based on reduction to practice (figure 14).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652